At the outset, Sir,
I take this opportunity to congratulate you on your
election as President of this historic Millennium
Assembly and wish you every success in your
important mission. I also pay tribute to Mr. Gurirab for
his skilful leadership during the fifty-fourth session.
My delegation welcomes Tuvalu as the newest
Member of the United Nations.
All of us were witnesses to the historic
Millennium Summit, at which an unprecedented
number of heads of State and Government gathered to
address the issues of the future of humanity. Many
leaders reiterated that our future depends on our
common efforts for humanity's betterment, and that the
United Nations has always been, and continues to be, a
unique forum which, by virtue of its universal
character, has the mandate to solve the pressing
problems of peace, security and development.
In this regard, the Kyrgyz Republic favours
increasing the overall effectiveness of the United
Nations and recognizes that the United Nations should
be a results-oriented Organization. Kyrgyzstan supports
measures aimed at transforming the United Nations
into an Organization with a more perfect management
and a well-ordered structure, and thus better prepared
to cope with both humanitarian and political crises.
Emphasizing the importance of the United
Nations as a global Organization of the human
community, Kyrgyzstan supports the universal
character of its reforms, which should include all
bodies of the United Nations, including the Security
Council. Confirming its position on the quantitative
expansion of the Security Council in both categories,
the Kyrgyz Republic favours clear, geographical
representation of the countries of Asia, Africa, Latin
America and the Caribbean.
A decade ago Kyrgyzstan chose as its goal the
establishment of a democratic open society and an
economy based on free market principles. Today we
can look back at our first 10 years with some
satisfaction. However, the invasions of international
terrorists into the southern part of the Kyrgyz Republic
in 1999 and August this year have shown that the new
democracies are very fragile. These events also testify
to the fact that international terrorist organizations have
every intention of perpetrating their criminal activities
using the territories of the States of Central Asia. These
actions should be seen for what they are: part of the
global plan of international terrorism, with the express
purpose of destabilizing a wide region.
No individual country can cope with these
challenges on its own. It has become quite clear that
terrorism represents a threat to the whole global
community, which can, and should, take adequate
measures in the struggle with this evil. The struggle
against terrorism should be conducted at the national,
regional and international levels.
Kyrgyzstan has contributed to strengthening the
global consensus on combating international terrorism.
Furthermore, as of this year, Kyrgyzstan is a party to
three major international Conventions, and a Protocol,
against terrorism. Kyrgyzstan is currently working on
becoming a party to the International Convention for
the Suppression of Terrorist Bombings, adopted by the
General Assembly on 15 December 1997, and the
International Convention for the Suppression of the
Financing of Terrorism, which was opened for
signature this year.
An important step towards strengthening regional
security is the Summit of the heads of State of the
members of the Shanghai Five, which is assuming a
definitive character. The Bishkek group has been
created within the framework of the Shanghai forum.
This group of law-enforcement bodies and special
services of the member countries conducts work on the
coordination of our countries' actions in preventing
and confronting all manifestations of international
terrorism, extremism, separatism, the illegal drug trade,
the smuggling of weapons, illegal migration and other
kinds of criminal activity. The anti-terrorist centre of
the Shanghai Five is currently being created, with its
headquarters in Bishkek.
The Bishkek meeting of the heads of State of
Kyrgyzstan, Kazakhstan, Tajikistan and Uzbekistan and
the special envoy of the President of the Russian
Federation, which was held on 20 August 2000,
demonstrated the unanimous resolve of the countries of
Central Asia and Russia jointly to eradicate the threat
of terrorism in their territories. We believe that the
efforts of our countries will be supported by the
international community. The United Nations plays the
most important role in this process. The Kyrgyz
17

Republic is taking action in favour of the creation of an
international system of measures for controlling
terrorism and other forms of extremism. In this regard,
we are considering with interest Uzbekistan's initiative
to establish an international counter-terrorism centre
within the United Nations system.
The efforts made by Kyrgyzstan and other States
of Central Asia in the struggle against international
terrorism, religious and political extremism and illegal
drug trafficking, will not be crowned with success
without the normalization of the situation in
Afghanistan. We express the hope that effective
measures for the radical improvement of conditions in
Afghanistan will be undertaken. It is particularly
important to guarantee that such forms of common
activity be further developed. Furthermore, expressing
its sincere aspiration to promote the prompt
establishment of peace in Afghanistan and stability in
the region as a whole, the Kyrgyz Republic confirms its
readiness to make its territory available for the holding
of a peace conference on Afghanistan under the
auspices of the United Nations.
In its desire to make its own contribution to the
efforts of the global community in creating a safe,
nuclear-free future, Kyrgyzstan is continuing to move
forward with its very active participation in the
creation in Central Asia of a nuclear-weapon-free zone.
We welcome the assistance of the United Nations in the
realization of this initiative. We express our hope that
the countries of Central Asia will successfully finish
the work on the drafting of a treaty that responds to the
interests of the peoples of the region and of the entire
international community.
The issue of the Anti-Ballistic Missile Treaty
cannot be avoided when speaking about world security.
Signed in 1972, it became an important cornerstone of
strategic stability. In this regard, we should reaffirm
today its role in international security and our need to
strictly observe it and comply with all of its provisions.
The Kyrgyz Republic aspires to make a
contribution to United Nations peacekeeping
operations. Kyrgyzstan is currently represented in the
peacekeeping missions in Sierra Leone and Kosovo.
My country is going further to make efforts to expand
its contribution to the peacekeeping activities of the
United Nations.
For Kyrgyzstan, a country with an economy in
transition, the most significant problems are those of
development. The key role in their resolution should be
played by the United Nations Development Programme
(UNDP), as the main body of the United Nations
responsible for coordinating the provision of assistance
with national development purposes. The Kyrgyz
Republic welcomes the decisive steps taken by the
UNDP Administrator aimed at structural reform and
the easing of the heavy financial burden, which can
threaten the realization of a number of national projects
on democratic and economic reform.
With regard to the problems of financing for
development in the context of globalization and
interdependence, Kyrgyzstan draws particular attention
to financing for the eradication of poverty. The
Secretary-General's report (A/54/2000), “We the
peoples: the role of the United Nations in the twenty-
first century”, has identified poverty as one of the main
challenges facing mankind. Shorn of all the
sophisticated economic rhetoric, poverty reduction
means simply the creation of new jobs and productive
activities that will provide people not only with income
and employment, but also with self-respect and hope
for their future and the future of their children. Special
measures should be taken by the international
community to assist developing countries and countries
with economies in transition in their efforts to develop
and participate fully in the global economy.
The establishment of a uniform transport system
is especially important for Central Asia, which is
located far from major sea routes. Kyrgyzstan is
working for the development and realization of large,
regionally important projects, such as the creation of a
uniform transport system with access to external
markets and of modern communication systems. This
will not only optimize the global transport system by
reducing distances and transportation time, but also
provide a very powerful impetus for economic
development because of the expansion of exports. Such
large projects as the transport corridor between Europe,
the Caucasus and Asia, known as TRACEKA, have
already begun to be developed and realized.

We support those provisions of the Secretary-
General's report that address the issue of the building
of “digital bridges”. It is obvious that the huge progress
in computer science and telecommunications has
radically changed the picture of the world. The
18

telecommunications “Silksat” project has been
developed for the purpose of preventing the threat of
information breakdown between countries. Its purpose
is to facilitate the optimal entry of the countries of the
Great Silk Road into the global telecommunications
system.
The Kyrgyz Republic, believing that stability has
not only political and economic aspects, but also an
environmental perspective, submitted to the Secretary-
General this year its instruments of ratification and
accession to the following treaties concerning
environmental issues: the United Nations Framework
Convention on Climate Change; the Convention on
Long-Range Transboundary Air Pollution; the
Rotterdam Convention on the Prior Informed Consent
Procedure for Certain Hazardous Chemicals and
Pesticides in International Trade; and the Vienna
Convention for the Protection of the Ozone Layer and
the Montreal Protocol on Substances that Deplete the
Ozone Layer.
Today the Kyrgyz Parliament is working on the
ratification of the Kyoto Protocol, in support of the
idea expressed by the Secretary-General in his
millennium report that
“The need to preserve biodiversity is a less
self-evident conservation issue than polluted
beaches, burning forests or expanding deserts.
But it is as crucial, if not more so. “ (A/54/2000,
para. 293)
I would add mountain ecosystems to the Secretary-
General's list of major ecosystem concerns. I take this
opportunity to express our deep gratitude to the global
community for its support of Kyrgyzstan's initiative
with the adoption during the fifty-third session of
resolution 53/24, proclaiming 2002 the International
Year of Mountains. We express the hope that its
observance will promote mobilization by the
international community of economic, technical and
financial resources for the sustainable development of
mountainous areas. To that end, the Kyrgyz Republic
offers to host in Kyrgyzstan in 2002, under the auspices
of the United Nations, of an international conference
on mountains.
In preparation for the International Year of
Mountains, we call on States and international
organizations to give further attention to the problems
of preserving the natural balance of mountainous
ecosystems and the development of mountainous
countries and regions. We commend the Food and
Agriculture Organization, the leading agency for
preparing for the Year, for its comprehensive concept
paper on mountain issues and for its tireless efforts in
that field.
Kyrgyzstan supports the initiative of the Republic
of Tajikistan to proclaim 2003 the year of fresh water,
within the framework of the United Nations. We hope
that the global community will support it.
Kyrgyzstan faces problems in dealing with
natural disasters and their regularly occurring
consequences, especially in mountainous regions. The
Kyrgyz Republic has a direct interest in the further
strengthening of the international capacity to deal with
accidents, in advanced specialized technologies to cope
with the consequences of accidents, and in increasing
the coordination of the rescue services of various
countries.
In conclusion, I assure the President that the
Kyrgyz delegation will take a most active part in
achieving our overall common purpose: to ensure the
successful work of the Millennium Assembly.


